By the court.
Every assignment is necessarily preceded by payment, or some species of satisfaction to the assignor. If a stranger takes an assignment of a mortgage, and pays his money, he certainly wrould recover thereon. The effect of an assignment not only divests the party making it of his right of recovery, but vests this right in he assignee, and in this particular operates beyond a release. The *536ground on which a release to one obligor, on a joint and several bond, operates as a discharge of both obligors, is, that the joint remedy being gone, the several one is gone also. 2 Salk. 574. But Mercian had but a single remedy on the mortgage by suing out his scire facias against Node and the terretenants. Kessler was no party thereto, and no good reason can be assigned, why the legal interest in the mortgaged premises, could not be transferred to him. If indeed the present action had been brought by Kessler or his representative on the assigned bond, we admit that the principle of the cases relied on might apply. ■ But the technical legal exception does not hold on the assigned mortgage, any further than in an action on the case against Node, which clearly might be supported. Abstracted from the question of law, the equity and honesty of the case is too obvious to need any remarks.
Yerdict quer.
A motion was afterwards made within the four days, for a rule to show cause why a new trial should' not be granted ; but the court on argument unanimously refused the rule, and gave judgment for the plaintiff.